United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
E.S., Appellant
and
DEPARTMENT OF THE ARMY,
COMMANDER, Fort Shafter, HI,
Employer
________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1082
Issued: October 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 4, 2008 nonmerit decision denying his request for review of
his claim on the merits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over this nonmerit decision. The Office’s last merit decision of record was its
May 28, 1993 decision denying appellant’s emotional condition claim. Because more than one
year has elapsed between the last merit decision and the filing of this appeal on March 4, 2008,
the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the fifth appeal in the present case. In the first four appeals, the Board issued
decisions affirming the Office’s refusal to reopen appellant’s case for reconsideration because his
applications for review were not timely filed and failed to present clear evidence of error.2 The
facts and the circumstances of the case are set forth in the Board’s prior decision and are
incorporated herein by reference.
In a December 12, 2007 memorandum, appellant requested reconsideration of his claim
and argued that he had established numerous employment factors relating to such matters as
harassment and discrimination by supervisors, working in a job beyond his physical condition,
improper denial of leave usage and unfair assessment of his work performance. He discussed at
length a number of Board cases which he believed showed that various incidents and conditions
at work constituted employment factors.
Appellant submitted a July 22, 1997 amended complaint for a case filed against the
employing establishment and employing establishment officials in the U.S. District Court for the
District of Hawaii; an October 19, 1992 Equal Employment Opportunity (EEO) document
stating that the employing establishment had not yet presented its “full relief package” to the
Army Headquarters for review; an April 17, 1996 EEO document noting that appellant’s appeal
was pending assignment to an attorney for preparation of a decision; and a June 17, 1996 EEO
document indicating that his complaint was being investigated. Appellant also submitted a
February 11, 1987 voucher authorizing him to claim airfare expenses, an April 11, 1989
document in which a supervisor stated that the employing establishment did not have a job that
did not require any standing or walking and a December 12, 2007 report in which Dr. Jarret Ko,
an attending Board-certified psychiatrist, indicated that appellant had an emotional condition due
to work stresses.
In a January 4, 2008 decision, the Office denied appellant’s request for further review of
the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Act.4
2

Docket No. 95-1566 (issued April 15, 1997); Docket No. 96-28 (issued January 20, 1998); Docket No. 00-2779
(issued October 3, 2001); Docket No. 02-1096 (issued April 21, 2003). On October 7, 2003 the Board issued an
order denying appellant’s petition for reconsideration in connection with Docket No. 02-1096. The Office had
previously denied appellant’s claim that he sustained an employment-related emotional condition on the grounds
that he did not establish any compensable employment factors. The last Office merit review on this issue is dated
May 28, 1993.
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

2

The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”5 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.12
ANALYSIS
In its January 4, 2008 decision, the Office properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on
December 12, 2007, more than one year after the Office’s May 28, 1993 decision denying his

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, “The term ‛clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

Leon D. Faidley, Jr., supra note 4.

3

emotional condition claim, and therefore he must demonstrate clear evidence of error on the part
of the Office in issuing this decision.13
Appellant has not demonstrated clear evidence of error on the part of the Office in issuing
its May 28, 1993 decision. He did not submit the type of positive, precise and explicit evidence
which manifests on its face that the Office committed an error.
In support of his untimely reconsideration request, appellant submitted a December 12,
2007 memorandum in which he claimed that he had established employment factors relating to
such matters as harassment and discrimination by supervisors, working in a job beyond his
physical condition, improper denial of leave usage and unfair assessment of his work
performance. He discussed at length a number of Board cases which he believed showed that
various incidents and conditions at work constituted employment factors.
However, the argument contained in this memorandum would not be relevant to the main
issue of the present case as it does not tend to lend any support to appellant’s assertion that he
has submitted sufficient evidence to establish various employment factors. The Office
determined that appellant did not establish any compensable employment factors because he did
not present adequate documentary evidence to supported his claimed employment factors.
Appellant’s mere assertions that he has proven such factors would not establish his claim or
otherwise show that the Office had erred in its determination.14
Appellant also submitted a number of administrative documents, but these documents
would not be relevant as they would not help to substantiate appellant’s assertions regarding his
claimed employment factors. The district court filing and the EEO documents do not contain
any holdings regarding appellant’s claimed employment factors, let alone holdings of
wrongdoing by the employing establishment. The travel voucher and the document concerning
available work also would not tend to help appellant to establish his claim. The December 12,
2007 medical report is not relevant as appellant’s emotional condition claim was denied on a
factual, rather than medical basis.15
For these reasons, the evidence submitted by appellant does not raise a substantial
question concerning the correctness of the Office’s May 28, 1993 decision and the Office
properly determined that appellant did not show clear evidence of error in that decision.

13

The Office denied appellant’s claim that he sustained an employment-related emotional condition on the
grounds that he did not establish any compensable employment factors.
14

Moreover, the Board cases detailed by appellant do not show that the Office erred in its legal analysis. The
Board further notes that appellant’s December 12, 2007 memorandum contains arguments which are similar to those
contained in previously submitted documents, including those dated June 16, 1998, September 6, 2000 and
November 15, 2001.
15

When a claimant has not established any compensable employment factors, the Board need not consider the
medical evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

4

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 4, 2008 decision is affirmed.
Issued: October 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

